Mr. Justice Suuzbacher,
after making the above statement of facts, rendered the following opinion of the court:
A personal action is here prosecuted for the fulfillment *459of a written contract which, according to the plaintiff had been lost, but which the defendant claims was a verbal one, and whereof no written evidence exists. No submission to the jurisdiction of any court, either express or implied, .nor place designated for the fulfillment of said contract is proven, for the testimony of witnesses received in defendant’s absence and while the question of competency was still pending, cannot be considered. The defendant’s domicile, Mayagiiez, is therefore the only one that should determine the competency of the court to take cognizance of the suit brought against him, pursuant to the provisions of articles 62 of the Law of Civil Procedure and 1171 of the Civil Code. This is the doctrine announced in various decisions rendered by the Supreme Court of Spain.
We adjudge that we should declare, and do declare, that the Municipal Court of Mayagiiez has jurisdiction to hear and determine the suit instituted by Ulises Coca y Vidal against Federico Gatell, and order that all the papers in said qase, duly certified, be accordingly forwarded to aforesaid court, and that the Municipal Court of Fajardo be notified of this decision. Costs will be borne by the Government.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras and MacLeary, concurring.